Citation Nr: 1424704	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE


Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by surgery performed on October 21, 2005, at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in March 2012 when it was remanded for further development.  Specifically, the Board instructed that a VA physician provide an addendum opinion to the January 2008 VA examination.  The requested opinion was provided in April 2012.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

There is no competent medical evidence showing that the Veteran's ejaculation dysfunction is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits for additional disability as a result of treatment performed at a VA medical facility on October 21, 2005, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through March 2008 and November 2008 letters sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in January 2008 and June 2008.  Additionally, as discussed above, an addendum opinion to the January 2008 VA examination was provided.     

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering a transurethral resection of the prostate (TURP) procedure performed on October 21, 2005 at the Nashville, Tennessee VA Medical Center (VAMC).

VA treatment records reflect that because of an enlarged prostate, VA performed a TURP procedure on October 21, 2005.  An October 26 report notes no post-surgery complication.  

A January 2006 VA treatment note mentions that the penis was deformed during erections.  A March 2006 VA urology treatment note mentions that the TURP had been "moderately successful" but that urinary symptoms continued.  The Veteran reported that a curvature of the penis appeared after the October 2005 surgery.  The curvature was painful during erections and the severity of the curvature precluded sexual intercourse.  The assessment was Peyronie's disease and continued symptoms after TURP surgery.  VA performed a curvature repair surgery on April 24, 2006.  An August 2007 VA urology note indicated that a curvature of the penis remained and was of such a degree that it caused pain during intercourse.  The pain limited the amount of time spent in intercourse resulting in the Veteran being unable to ejaculate secondary to the pain.    

In January 2008, a VA examiner stated "[t]he patient's ejaculatory dysfunction was aggravated by his TURP that was done to treat his prostate condition."  Comparing the Veteran's condition prior to VA surgery to his condition after surgery, the Board finds that an additional disability exits.  Ejaculation, which was possible prior to surgery, was not possible after surgery.  

In April 2012, a VA examiner provided an opinion on whether the Veteran's ejaculatory dysfunction was proximately due to VA violating their duty of care.  The VA examiner stated it is less likely as not the Veteran's ejaculatory dysfunction is proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The rational provided for this option was that "reduced ejaculation is a known complication after transurethral prostate resection."  

In regards to the issue of informed consent, a history and physical note completed on the day of the TURP procedure includes a discussion of consent.  B.A.N., M.D., Chief Resident, and the surgeon performing the TURP procedure indicated a complete discussion of the risks and benefits of the TURP procedure was had with the Veteran and the Veteran wished to proceed with the surgery.  Furthermore, the April 2012 VA examiner indicated it is less likely as not the VA furnished the October 21, 2005, surgical treatment without proper consent based on his review of the documentation of consent.

Additionally, the April 2012 VA examiner noted in light of the fact that reduced ejaculation is a known complication of a TURP procedure it is less likely as not the loss of ejaculation ability is an event not reasonably foreseeable.  In light of this opinion, the Board finds that Veteran's ejaculatory dysfunction was an event a reasonable health care provide would have foreseen and a type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.    

While the Veteran does have an additional disability after his TURP procedure the VA did exercise the degree of care that would be expected of a reasonable health care provider.  Additionally, the record shows the Veteran provided informed consent.  As such, the ejaculatory dysfunction was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA Medical Center.  Further, the ejaculatory dysfunction was an event a reasonable health care provider would have foreseen and disclosed in connection with a TURP procedure.  Thus, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on October 21, 2005, at a VA facility, is denied.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on October 21, 2005, at a VA facility, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


